DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed on May 13, 2022 in which claims 1, 9 and 17 are amended. Thus, claims 1-20 are pending in the application. 
			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 9 and 17.   
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites, e.g., a client server; and a fraud prevention server including an electronic processor and a memory, the memory including an online application origination (OAO) service, wherein, when executing the OAO service, the electronic processor is configured to receive a training dataset of fraudulent applications, generate, with machine learning, an online application origination (OAO) model of the OAO service based on the training dataset, the OAO model differentiating between a behavior of a normal user and a fraudulent behavior of a nefarious actor that occurs only during a submission of an online application on a device, perform feature encoding on one or more categorical variables in a first matrix to generate one or more feature encoded categorical variables, the first matrix including the one or more categorical variables and numerical features, and the one or more feature encoded categorical variables are feature encoded with one or more numerical values of the numerical features, generate a second matrix including the one or more feature encoded categorical variables, and generate a feature encoded OAO model by training the OAO model with the second matrix, receive information regarding the submission of the online application on the device, determine a fraud score of the online application based on the information that is received and the feature encoded OAO model, the feature encoded OAO model being more precise than the OAO model relative to differentiating between the behavior of the normal user and the fraudulent behavior of the nefarious actor that occurs only during the submission of the online application on the device, and the feature encoded OAO model requiring less resources of the client server relative to the OAO model because the feature encoded OAO model is more precise than the OAO model, and control the client server to approve, hold, or deny the online application based on the fraud score that is determined. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (detecting and preventing fraud is a way of mitigating risk and mitigating the risk is a Fundamental economic practice), and Mathematical concepts (determining a fraud score involves calculating the probability which is a mathematical calculation).  The claims are drawn to detecting and preventing fraud. The claim also recites a client server, a fraud prevention server, an electronic processor, a memory, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device. That is, other than a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical calculations but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and “mathematical concepts” grouping of abstract ideas respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, to be generic computer elements (see Fig. 2, [0011], [0074]). A client server, a fraud prevention server, a training dataset, machine learning, online application origination (OAO) service, an online application origination (OAO) model and an online application recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 17 and hence the claims 9 and 17 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 10 and 18, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an average feature value of one of the numerical features in the training dataset for one of the one or more categorical variables, determine a number of times the one of the one or more categorical variables was recorded in the training dataset, determine a population average feature value of the one of the numerical features across a specific time period in the training dataset, and adjust the average feature value based on the number of times the one of the one or more categorical variables was recorded in the training dataset and the population average feature value”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3, 11 and 19, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine a smoothing value based on a first integer parameter and a second integer parameter, wherein the first integer parameter defines a minimum number of samples required to determine the average feature value, and wherein the second integer parameter balances an effect of the average feature value and the population average feature value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 4, 12 and 20, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to determine an encoded categorical variable value that is equal to the population average feature value multiplied by one minus the smoothing value and an addition of the average feature value multiplied by the smoothing value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5 and 13, the steps, “wherein, to perform the feature encoding on the one or more categorical variables in the first matrix to generate the one or more feature encoded categorical variables, the electronic processor is further configured to add random noise to the encoded categorical variable value.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein, to generate the second matrix including the one or more feature encoded categorical variables, the electronic processor is further configured to generate the second matrix by determining the encoded categorical variable value for each categorical variable”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 7 and 15, the steps, “wherein the first matrix is a one-dimensional array, and wherein the second matrix is a two-dimensional array”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 8 and 16, the steps, “wherein the one or more categorical variables include a country categorical variable, and wherein the numerical features include a words-per- minute numerical feature and a time-on-page numerical feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
                                      Allowable Subject Matter
3.       Claims 1-20 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
          The following is a statement of reasons for the indication of allowable subject matter over prior art:
          The closest prior art of record, (Kramme et al. U.S. Patent Number (10,832,248 B1) in view of Nair, U.S. Patent Number (10,410,140 B1), fail to teach the steps of “OAO model differentiating between the behavior of the normal user and the fraudulent behavior of the nefarious actor that occurs only during the submission of the online application on the device, and the feature encoded OAO model requiring less resources of the client server relative to the OAO model because the feature encoded OAO model is more precise than the OAO model”  For these reasons, independent claim 1 is deemed allowable over prior art. Similarly, independent claims 9 and 17 are also allowable over prior art. Dependent claims 2-8, 10-16 and 18-20 are allowable over prior art by virtue of dependency on an allowable claim. 
Response to Arguments 
4.     Applicant's arguments filed dated 5/13/2022 have been fully considered but they are not persuasive due to the following reasons: 
5.     With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 13-14), Applicant states that “the additional features integrate an identifiable judicial exception into a practical application.”
          Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a client server, a fraud prevention server, an electronic processor, a memory, a training dataset, online application origination (OAO) service, a machine learning, an online application origination (OAO) model, an online application and a device, to be generic computer elements (see Fig. 2, [0011], [0074]). A client server, a fraud prevention server, a training dataset, machine learning, online application origination (OAO) service, an online application origination (OAO) model and an online application recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. 
	The grounds of rejection under 35 USC 101 is based on the interpretation of abstract idea provided by the Alice decision. As was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  On the other hand, the rejections under 35 USC 103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 USC 103 are different from the criteria for rejections under 35 USC 101.
	For these reasons and those stated in the rejections above, rejection of claims under 35 USC 101 is maintained by the Examiner.
6.            The Applicant’s arguments about rejections under 35 USC 103 have been considered but are moot in view of the indication of allowable subject matter (over prior art). 
				Prior Art made of Record
7.     The following prior art made of record and not relied upon is considered pertinent: 
	Lim, (U.S. 2019/0205885 A1) generally relates to machine learning and artificial intelligence technology that relates to fraud assessment and risk detection during online navigation events and link selection through electronic devices, and more specifically to a machine learning engine for fraud assessment during navigation processes based on device characteristics, account actions, and assessment feedback, according to various embodiments. 
Conclusion
8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                     May 29, 2022 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 30, 2022